Mr. Justice Van Ousdel
delivered the opinion of the Court:
It appears from a review of the act that the excise board is vested with wide administrative and judicial discretion in the matter of granting or refusing liquor licenses. Paragraph 2 of the act, among other things, provides: “Said board shall consider and act upon all applications for license to sell intoxicating liquors, and may require a report thereon by the chief of police, and the action of said board shall be final and conclusive. * * * On the granting by said board of a license to sell intoxicating liquors, the assessor shall issue a license to *268the applicant. Said board shall make such rules and regulations for carrying into effect this section as it may deem requisite and proper.” The entire act is embraced within a single section subdivided into twenty-five paragraphs. Hence, it will be observed that the Board is created a quasi-judicial tribunal, with sufficient express powers, either by interpretation of the provisions of the act itself, or by rules not inconsistent therewith, to give force and effect to the broad purposes of the act. There are limitations in this act, and in other statutes in force in this District, defining territorial limits within which it is made unlawful, under any circumstances, to grant a liquor license. The Metropolitan Club, however, is not located within any of these described limits. But it is contended, and so alleged in the information, that the license is null and void for the reason that the’ club is located within a residence section, and not on the side of a block where more than 50 per cent of the frontage is devoted to business purposes.
This brings us to the consideration of the powers and jurisdiction of. the board. Manifestly, the board would exceed its jurisdiction if it granted a license to sell liquor within prohibited territory expressly described. Such a license would be totally void. But that is not this case. Concededly, the Metropolitan Club is not located within territory expressly prohibited, and in which the board has no jurisdiction to entertain applications for licenses. On the contrary, the act expressly confers'upon the board power and discretion to determine, in this instance, whether or not the club is in a residence or business section of the city, or on a square where more than half of the frontage is devoted to business. These matters being left to the ascertainment and determination of the board, a license erroneously granted after full consideration of the questions of fact, and of mixed law and fact, is not void, but voidable. It is unnecessary to consider whether, under the language of the act making the actions of the board “final and conclusive,” jurisdiction rests anywhere to review the judgment of the board on the questions of law and fact thus confided to its discretion.
*269The proceedings leading np to the issuance of the license in question wore all regular, and, so far as the record discloses, the license is in usual form. To challenge it, therefore, in the present proceeding, would involve an inquiry into the questions of fact upon which investigation was required of the board before granting the license. Such a review of the questions of law and fact leading up to the granting of a license merely voidable would constitute a review of the action of the excise board in a collateral proceeding. “If it is desired to contest the validity or regularity of the action of the authorities in granting or refusing a license, it must be done in one of the modes we have already discussed, that is, by appeal, mandamus, certiorari, or some other appropriate proceeding. The legality or propriety of their action cannot be inquired into in any collateral action. Notwithstanding the anterior proceedings may have been irregular, a license actually granted will protect the holder.” Black, Intoxicating Liquors, sec. 178. See also Goff v. Fowler, 3 Pick. 300; Hornaday v. State, 43 Ind. 306; State v. Lewis, 116 La. 762, 41 So. 63; Hanks v. People, 39 Ill. App. 223; Martel v. Fast St. Louis, 94 Ill. 67; State v. Evans, 83 Mo. 319; Com. v. Graves, 18 B. Mon. 33.
The excise board is the legally constituted agency of the government to adjudicate and regulate the granting of liquor licenses in the District of Columbia. It matters not that its powers are merely quasi-judicial. Its findings, resulting in the issuance of a license valid on its face, are as immune from collateral attack as would be a license granted by a municipality or by a court. In this case the board had jurisdiction of the subject-matter and of the parties to determine the fact whether or not the Metropolitan Club is located within a business section of tho city of Washington, and in a square 50 per cent of the frontage of which is devoted to business purposes. Having adjudicated the matter, and issued a license in proper form, its action cannot be reviewed in the present collateral proceeding. “When a court of special jurisdiction, having authority to decide the matter in controversy, acquires jurisdiction over the parties to the suit, its judgment is final and conclusive, un*270less reversed by some appellate court. Sucb judgment cannot be overhauled or controverted in any original suit at law or in equity. Its merits can nowhere be collaterally investigated. No error, however palpable, will vitiate it. ‘An inferior court having acquired jurisdiction, the same intendments will be made in its favor as in the case of superior courts.’ ” 2 Freeman, Judgm.°4th ed. sec. 524. ■
The allegations of the information admit the regularity of the proceedings resulting in the issuance of the license. The District of Columbia having received the license fee deposited by defendant in error as required by law, and through its legally constituted authority having issued him a license, it is now estopped to collaterally impeach the act of its excise board, and thus deprive its licensee of the right to lawfully exercise the privileges conferred upon him. The license furnishes a complete defense to this action. In State v. Lewis, 116 La. 762, 41 So. 63, a criminal action impeaching a liquor license in proper form, the court said: “Neither the town nor the parish are parties to this proceeding, and neither would be bound by any judgment herein rendered. The town had at least apparent authority to issue the license, and we do not think that the license held by the defendant can be collaterally impeached in a criminal proceeding.. This seems to be the general rule of law in other jurisdictions. ‘The production of a license in proper form is a complete defense, and precludes all further inquiry. As it is not collaterally impeachable, the finding of the licensing authorities is conclusive of the State.’ Black, Intoxicating Liquors, secs. 508, 178, 137.”
The judgment is affirmed, with costs. Affirmed.